



Exhibit 10.4
 
cognizantlogoa01.jpg [cognizantlogoa01.jpg]
Cognizant
500 Frank W. Burr Blvd.
Teaneck, NJ 07666
USA
Phone: 201-801-0233

November 29, 2018
Dear Mr. Brian Humphries,
On behalf of the Board of Directors (the “Board”) of Cognizant Technology
Solutions Corporation, a Delaware corporation (the “Company”), I am pleased to
offer you the position of Chief Executive Officer of the Company under the terms
and conditions stated below.
Your direct employer will be Cognizant Worldwide Limited (the “Employing
Entity”) and your principal place of work will be in London, England. The Board
will consider, in its discretion, whether the business requirements of the
Company make it desirable for the Company to provide a corporate apartment for
your use in the New York/New Jersey area
You will have the responsibilities, duties and authorities customary for a chief
executive officer of a public U.S. corporation. You will report directly to the
Board. In addition, the Board agrees, subject to its fiduciary duties to the
Company’s stockholders, that it will appoint you to the Board as of your start
date and, to the extent that your term as a member of the Board expires at any
time while you remain Chief Executive Officer of the Company, it will nominate
and recommend you for re-election to the Board. During the term of your
employment, you will comply with all rules, policies and procedures that may be
adopted by the Company from time to time.


Your initial annual base salary will be £800,000 and will be payable in
accordance with the normal payroll practices of the Employing Entity, less
required tax withholdings and deductions.
 
In addition, you will be eligible to receive annual incentive compensation with
a target of 200% of your annual base salary, in accordance with the terms of the
Company’s annual incentive compensation plan, and paid in the same currency as
your base salary. Your actual annual incentive compensation may range from 0% to
200% of target depending on performance. Your actual incentive compensation
award earned for your first year of employment, if any, will be prorated on
account of your partial year of employment.


Within 30 days following your start date, the Company will grant you an equity
award in the form of performance stock units with a target value of $8,000,000
and a payout range from 0% to 200% of target (the “New Hire Award”). The
performance stock units will have a four-year performance cycle. Of the New Hire
Award, 50% will be payable based on the relative total stockholder return of the
Company’s common stock compared to the return of the S&P 500 Information
Technology Index over the four years beginning on your start date (using the
20-day average price of the Company’s common stock as of your start date as the
starting price) (the “Relative TSR Award”), as shown in the following table:







--------------------------------------------------------------------------------





Performance
Relative Performance
% of Target Earned
Maximum
80% Percentile
200%
Target
50% Percentile
100%
Threshold
30% Percentile
50%



The other 50% of the New Hire Award will be payable based on the absolute total
stockholder return of the Company’s common stock over the four years beginning
on your start date (using the 20-day average price of the Company’s common stock
as of your start date as the starting price) (the “Absolute TSR Award”), as
shown in the following table:


Performance
Absolute Growth
% of Target Earned
Maximum
+100%
200%
Target
+50%
100%
Threshold
+25%
50%



For each of the Relative TSR Award and the Absolute TSR Award set forth above,
the % of Target Earned for performance below the “Threshold” set out above is 0%
and the % of Target Earned for performance above the “Maximum” set out above is
200%. The number of performance stock units that will be eligible for vesting
for performance between “Threshold” and “Target,” or between “Target” and
“Maximum,” will be determined using straight-line interpolation, rounded down to
the preceding whole number (e.g., 101.74 rounded down to 101). In no event shall
any fractional shares be issued.


In addition, within 30 days following your start date, the Company will grant
you an equity award consisting of time-based restricted stock units with a
grant-date value of $3,000,000, vesting in substantially equal quarterly
installments over the three years following your start date (the “Buyout
Award”). Within ten days following your start date, the Company will pay to you
a cash sign-on bonus of $4,000,000 (the “Sign-on Bonus”). You agree to utilize
$1,000,000 of the after-tax amount of the Sign-on Bonus to purchase shares of
Company common stock during the Company’s open trading window in the first
calendar quarter of 2019 or, if your start date is after the end of such open
trading window, during the next open trading window when you are permitted to
purchase shares of Company common stock.


You are required to hold all shares of common stock you receive upon vesting of
the Buyout Award and that you purchase using the after-tax amount of the Sign-on
Bonus through the date that is four years following your start date. Such
holding requirement will be in addition to any requirements applicable to you
under the Company’s executive stock ownership guidelines.


The New Hire Award and the Buyout Award represent all of the equity awards that
will be granted to you as part of your compensation for 2019. For 2020, the
equity component of your target direct compensation will be equity awards with a
target grant-date value of $8,000,000, of which 2/3rds will be performance stock
units and 1/3rd will be time-based restricted stock units, which awards will be
on the same terms as the annual equity awards provided for 2020 to the other
senior executive officers of the Company. All such awards will be subject to the
Company’s 2018 Incentive Award Plan and an award agreement issued thereunder.


As a further condition of this offer and your right to receive any of the
payments and benefits detailed herein, you agree to execute and be bound by an
Executive Employment and Non-Disclosure, Non-Competition, and Invention
Assignment Agreement in the form applicable to executive officers of the Company
(see form attached hereto as Exhibit A), as will be modified to conform to local
law and practices in London England (the “Employment Agreement”); provided that
the Employment Agreement





--------------------------------------------------------------------------------





will provide that any change in your principal place of work from London to New
York or New Jersey (whether prior to or following a Change in Control (as
defined in the Employment Agreement)) will not constitute Good Reason (as
defined in the Employment Agreement) for purposes of the Employment Agreement.


You acknowledge that in deciding to sign this offer letter, you have not relied
on any promises, commitments, statements or representations, whether spoken or
in writing, made to you by any representative of the Company, except for what is
expressly stated herein. This offer replaces and cancels all previous
agreements, commitments and understandings, whether spoken or written, if any,
that the Company or any representative of the Company may have made in
connection with your employment.
Notwithstanding anything to the contrary herein, this offer letter is contingent
upon satisfactory results of the Company’s pre-employment investigation and
reference checks.
This offer letter will be governed by and interpreted under the laws of the
State of New Jersey without giving effect to any conflict of laws provisions.
This offer letter and all undertakings of the parties hereunder will expire at
11:59 p.m. (London time) on December 5, 2018 unless you execute this offer
letter and return it to us prior to that time (which may be by electronic
transmission), whereupon this offer letter will become a binding agreement. By
executing and accepting this offer letter, you are confirming that your start
date with the Company will be no later than March 31, 2019 (the “Latest Start
Date”) and that you are not subject to, or are no longer subject to, any legal
restrictions, including current garden leave obligations that you may have been
subject to, that will prevent you from starting on or prior to the Latest Start
Date. You agree that if you do not join the Company on or prior the Latest Start
Date, this offer will be deemed null and void ab initio.
We look forward to our opportunity to work together.
Best regards and welcome,


 
 
 
/s/ James Lennox
Name:
James Lennox
Title:
Executive Vice President, Chief People Officer

Cc:
Michael Patsalos-Fox
 
Chairman, Cognizant
 
 
 
Matthew W. Friedrich
 
Executive Vice President, General Counsel and
Chief Corporate Affairs Officer



Acknowledged and agreed as of the first date set forth above:
/s/ Brian Humphries
11/30/18
Brian Humphries
 












--------------------------------------------------------------------------------





Exhibit A
Form of Executive Employment and Non-Disclosure, Non-Competition, and Invention
Assignment Agreement
(See Exhibit 10.2 to this Annual Report on Form 10K)





